U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter endedJune 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto VYCOR MEDICAL, INC. (Exact name of small business issuer as specified in its charter) Delaware 333-149782 20-3369218 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6401 Congress Ave., Suite 140, Boca Raton, FL 33487 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (561)558-2020 Securities registered under Section 12(g) of the Exchange Act: Common Stock par value $0.0001 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x There were 10,848,071 shares outstanding of registrant’s common stock, par value $0.0001 per share, as of August 14, 2015. Transitional Small Business Disclosure Format (check one):YesoNo x TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 3 Unaudited Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2015 and June 30, 2014. 4 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and June 30, 2014. 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 28 SIGNATURES 29 PART I ITEM 1.FINANCIAL STATEMENTS VYCOR MEDICAL, INC. Consolidated Balance Sheets (unaudited) June 30, December 31, ASSETS Current Assets Cash $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,711 and $2,721 Inventory Prepaid expenses and other current assets Total Current Assets Fixed assets, net Intangible and Other assets: Trademarks Patents, net of accumulated amortization Website, net of accumulated amortization Security deposits Total Intangible and Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued interest Accrued liabilities Derivative liability - Notes payable TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, $0.0001 par value, 10,000,000 shares authorized, 243,804 and 235,560 issued and outstanding as at June 30, 2015 and December 31, 2014 respectively $
